DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 					Status of the Claims
The amendment received 20 November 2020 has been acknowledged and entered.
Claims 1, 4, 6, 9, 12, 14, 17, and 21 have been amended.  
No new claims have been added.  
Claims 1-21 are currently pending.

Response to Amendments and Arguments
Applicant's arguments filed 20 November 2020 have been fully considered but they are not persuasive. 
Applicant argues (in REMARKS, page 17), that in regards to Claim Rejections – under 35 U.S.C. 101, it is respectfully noted that while abstract ideas such as calculating and displaying are recited, the claims as a whole to not recited a recognized judicial exceptions such as a method of organizing human behavior or mental processes as the Examiner alleges. (See see October 2019 Update: Subject Matter Eligibility and Fig. 2 reproduced below). Even assuming that a judicially recognized exception to patentability is recited, it is clear that Applicants claims are directed to and integrated into a practical application. Therefore, there is no requirement to look for "significantly more" as the Examiner contends. (See October 2019 Update: Subject Matter Eligibility and Fig. 2 reproduced below).
 	In response to Applicant’s arguments, the Examiner respectfully disagrees.  First, Applicant's claims under their broadest reasonable interpretation, covers performance of the limitations by managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components, and also covers performance of the limitation in the mind but for the recitation of generic computer components. Therefore, Applicant's claims fall within the "Certain Methods of Organizing Human Activity" grouping and "Mental Processes" grouping of abstract ideas; and accordingly, the claims recite an abstract idea.  Secondly, the claims do not integrate the abstract idea into a practical application.  For instance, the claims do not provide a mechanism that when used, causes the HEV, interface, or display to perform better (e.g. provide a technical solution to a technical problem).  Therefore, the Examiner maintains the claims are ineligible.
Applicant argues (in REMARKS, pages 17-19), that the Examiner argues as follows:  "Examiner respectfully notes that under 2019 PEG, Applicant's claims under their broadest reasonable interpretation, covers performance of the limitations by human … Accordingly, the claims recite an abstract idea." (Emphasis added).  The Applicant reiterates:
"According to the guidelines, the burden is on the Examiner to explain why the Applicants claim is directed to a judicial exception…Applicants respectfully request the Examiner to withdraw the rejection or to explain in detail why Applicants claims do not "integrate the recited judicial exception into a practical application of that exception." to be "eligible" for patentability."  The Examiner, In response to Applicant's above reiterated arguments, has failed to follow the USPTO guidelines or explain where the guidelines allow for a Judicial exception to be found by the Examiner despite the claim being integrated into a practical application of displaying user input in combination with a central processor calculating information and displaying to a vehicle operator on a display integrated into a vehicle the calculated information in a new and improved way.
In response to Applicant’s argument, the Examiner respectfully notes that first, Applicant has not shown a teaching in the specification on how the invention improves a technology nor established a clear nexus between the claim language and the improvement to technology eligibility and novelty are separate inquiries).
Applicant argues (in REMARKS, pages 19-22) that, for example, the Examiner argues that "First, Applicant's claims do not recite additional elements that integrate the exception into a practical application of the exception by providing an improvement to the functioning of a computer, or to any other technology or technical field -see MPEP 2106.05(a).  For instance, neither the display system, the user interface, nor the central processing unit are improved. The display system does not present the information in a new way. Secondly, Applicant's claimed "display system," "user interface," and "the central processing unit" appear to be used as tools to implement the abstract idea, and are not used to solve a uniquely technical problem. Therefore, the Examiner is unpersuaded by Applicant's argument and maintains the claims are ineligible."
In particular, the question of whether the claims "recite additional elements that integrate the exception into a practical application of the exception by providing an improvement to the functioning of a computer, or to any other technology or technical field" are only one of many ways that may be used to determine whether the claim is integrated into a practical application after a judicially recognized exception to patentability has been found (See October 2019 Update: Subject Matter Eligibility)…According to the guidelines, the as a whole "integrates the recited judicial exception into a practical application of that exception." (See USPTO October 2019 Update: Subject Matter Eligibility page 11/emphasis added).  "As shown in Figure 2 and described in the 2019 PEG at Section III, a claim reciting a judicial exception is now eligible at revised Step 2A unless that exception is not integrated into a practical application of the exception." (See USPTO October 2019 Update: Subject Matter Eligibility page 11; emphasis added).  The guidelines further explain that "the claim as a whole "integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception64." (See USPTO October 2019 Update: Subject Matter Eligibility page 11, emphasis added)).
In response to Applicant’s argument, the Examiner respectfully disagrees.  First, Applicant appears to be adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); and adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) which does not integrate the judicial exception into practical application.  Secondly, the claims lack an inventive concept because they do not make any improvement to the technology involved.  The generic computer components (i.e. interface used for inputting data, processor for calculating, display used for displaying) are functioning in a conventional manner.  Therefore, the Examiner maintains the claims are ineligible.
Applicant argues (in REMARKS, pages 22-24) that, the Examiner has identified a "method of organizing human behavior" as the judicial exception… The Examiner has not cited any support for the above "but for" test, and such a "test" is inconsistent with the updated separate from the recited judicial exception. Instead, the analysis should take into consideration all the claim limitations and how those limitations interact and impact each other when evaluating whether the exception is integrated into a practical application." (See USPTO October 2019 Update: Subject Matter Eligibility page 11; emphasis added).  Thus, the Examiner has found a judicial exception by ignoring critical elements of Applicants invention by using a "but/for" test that is nowhere supported in the MPEP or the updated Guidelines for Subject Matter Eligibility. The Examiner further argues that the judicial exception found by the "but/for" test is not integrated into a practical application by the same unsupported "but/for" test.
 	In response to Applicant’s argument, the Examiner respectfully disagrees.  The Examiner has set forth reasons the claims fall under “Methods of Organizing Human Activity” and/or a “Mental Process.”  For instance, the calculating step is considered a mental process when it can practically be performed in the human mind (e.g. observations, evaluations, judgments, and opinions).  An example of a claim that recites mental processes include: a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom,S.A
Applicant argues (in REMARKS, page 24) that nevertheless, the claims have been further amended to make clear that the claims are neither of the judicially recognized exception of a method of "organizing human behavior" or "mental processes" including that the calculation and display operations are taking place by the use of a central processor in response to user generated input to the central processor and displaying the operating costs to a vehicle operator on a display integrated into the vehicle including displaying information related to a battery charge cost, an improvement to the art which is not shown in the prior art.
In response to Applicant’s arguments, the Examiner respectfully disagrees.  Based on the instant specification, the calculating step is a concept performed 1) on a generic computer, 2) in a computer environment and/or 3) is merely using a computer as a tool to perform the concept.  Secondly, Applicant merely uses the central processor/display as a tool to perform an abstract idea.  Therefore, the Examiner is unpersuaded by Applicant’s arguments. 
Applicant argues (in REMARKS, pages 25-26) that the Examiner further argues that "Applicants claims recite a "mental process" as the judicial exception: (the claim) "under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components…  As noted. The Examiner has not cited any support for the above "but for" test (either for finding a judicially recognized exception or for determining whether a judicially recognized exception is integrated into a practical application), and further, such a "but/for" test is inconsistent with the updated 2019 examination guidelines which teach that "the analysis should take into consideration all the claim limitations and how those limitations interact and impact each other". For example, displaying a current total operational cost including a battery charge cost and displaying such values to a vehicle operator could not be done mentally and does not constitute a mental process, but a new way of acquiring and displaying useful information to a vehicle operator.
 	In response to Applicant’s arguments, the Examiner respectfully notes that the calculating step and displaying step is not unconventional or otherwise more than what is well-
Applicant argues (in REMARKS, pages 26-27) that it is clear that Applicants claims reciting acquiring data, calculating and displaying calculated information with a user interface, a central processor, and a vehicle integrated display, in a way that is not disclosed in the prior art are neither judicially recognized exceptions (abstract ideas) and nevertheless, are directed and integrated into a practical application.  Indeed the Examiner has noted that Applicants claims reciting a battery charge cost are not shown in the prior art. (see page 12 Office action of 9/15/20).  Since Applicant's claims (including as currently amended) are clearly integrated into a practical application, and are not abstract ideas such as being a mental process or a method of organizing human behavior, or any other judicially recognized exception to patent eligibility, it is respectfully asserted the claims are patent eligible under Section 101.  Moreover, "Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention." "During examination, the examiner should analyze the "improvements" consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement." (See 2019 Revised Patent Subject Matter Eligibility Guidance page 13).
In response to Applicant’s argument, the Examiner respectfully notes that disagrees.  First, novelty and non-obviousness is not the test for patent eligibility. For instance, claims may have novel and non-obvious subject matter, however, those claims may not be patentable and vice versa.  Secondly, while computer components are involved, please note that the recitation of generic computer component in a claim does not necessarily preclude that claim from reciting 
Applicant argues (in REMARKS, pages 27-28) that the Examiner is referred to Applicant's disclosure noting the technical improvement:
"[0002] Plug-in HEVs (hybrid electric vehicles) provide a vehicle operator with an MPGE (Distance Per Gallon Electric or Equivalent) calculation. MPGE is the industry standard but does not take into account the cost of electricity needed to charge the high capacity battery of the vehicle. The total operational cost of a PHEV (plug in hybrid electric vehicle) or extended range vehicle is not available to the vehicle operator."  Thus, even assuming that a judicially recognized abstract idea can be found in Applicants claims by the Examiner's unsupported "but/for" test, the claims are clearly directed to a practical application such as entering information into a central processor and a user interface integrated into a vehicle and a calculation by the central processor that then displays resulting information on a display integrated into a vehicle that collects and displays the information in an improved way i.e. "the display configured to display the total operational cost of the vehicle, the total operational cost comprising the travel cost based the cost of fuel divided by the current distance traveled per unit volume of fuel consumed and the battery charge cost at a beginning of a trip and battery charging cost which has accrued during the trip over the current distance traveled from the predetermined starting point."

Applicant argues (in REMARKS, page 28) that "2. Prong Two: If The Claim Recites A Judicial Exception, Evaluate Whether The Judicial Exception Is Integrated Into A Practical Application…Thus, the Examiner has not made out a prima facie case for a Section 101 subject matter eligibility rejection including establishing that the claims recite a judicial exception and fail to integrate the exception into a practical application; thereby being "directed to" a judicial exception. (See 2019 Revised Patent Subject Matter Eligibility Guidance).  Applicants respectfully request the Examiner to withdraw the rejection and allow the claims as amended.
In response to Applicant’s arguments, the Examiner respectfully disagrees.  First, Applicant's claims under their broadest reasonable interpretation, covers performance of the limitations by managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components, and also covers performance of the limitation in the mind but for the recitation of generic computer components. Therefore, Applicant's claims fall within the "Certain Methods of Organizing Human Activity" grouping and "Mental Processes" grouping of abstract ideas; and accordingly, the claims recite an abstract idea.  Secondly, the claims do not integrate the abstract idea into a practical application.  For instance, the claims do not provide a mechanism that when used, causes the HEV, interface, or display to perform better (e.g. provide a technical solution to a technical problem).  Therefore, the Examiner maintains the claims are ineligible.
Applicant argues (in REMARKS, pages 29-31), that Response to Examiners Arguments re Prior Art, Applicant does not reiterate responses to previous art rejections since the Examiner  "However, the prior art does not fairly disclose or teach the battery charging cost, specifically:  the central processing unit interfacing with the user interface, the central processing unit having a calculator function configured to calculate a total operational cost of the vehicle, the total operational cost being a total operational cost which has accrued over a distance traveled from the predetermined starting point, the total operational comprising a cost based on said cost of said fuel consumed and a battery charge cost for operation of the vehicle over the distance traveled from the predetermined starting point, said calculation including calculating a travel cost based on the distance traveled per unit volume of fuel consumed and a battery charge cost over the distance traveled from the predetermined starting point;… As previously noted. The fact that Hanley discloses that "a processor is configured to receive fuel prices in a hybrid vehicle automatically via network communication interface, and calculate a price index for each of the at least one fuel vendor and the utility" (see para [00042]), such further modification of Moretti et al., even if possible, would not provide the features of Applicants invention including determining Applicants battery charge cost as noted above.  Wherefore, Applicants respectfully request the Examiner to withdraw the rejection and allow the claims as amended.
 	In response to Applicant’s arguments, the Examiner respectfully notes that there is no prior art rejection, so Applicant’s arguments are moot. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  
Step 1
Claims 1-8 are directed to a system (i.e., a machine); Claims 9-16 are directed to a system (i.e., a machine); Claims 17-20 are directed to a method (i.e., a process); and Claim 21 is directed to a system (i.e., a machine).  Therefore, claims 1-21 all fall within the one of the four statutory categories of invention.

Step 2A Prong 1
Independent claim 1 recites:  receive user generated input comprising a cost of fuel and a cost of electricity for operation of a vehicle and a predetermined starting point of the operation; calculate a total operational cost of the vehicle based on a distance traveled by the vehicle and input from the user of a respective unit cost of fuel and electricity, the total operational cost being a total operational cost which has accrued over a distance traveled from the predetermined starting point, the total operational cost comprising a cost based on the cost of the fuel consumed and a battery charge cost for operation of the vehicle over the distance traveled from the predetermined starting point, the calculation including calculating a travel cost based on the distance traveled per unit volume of fuel consumed and a battery charge cost over the distance traveled from the predetermined starting point; and display to the vehicle operator the total operational cost of the vehicle, the total operational cost comprising the travel cost based the cost of fuel divided by the current distance traveled per unit volume of fuel consumed, the battery charge cost at a beginning of a trip and battery charging cost which has accrued during the trip over the current distance traveled from the predetermined starting point, the battery charge cost determined from connecting the vehicle to a plug-in charging source and calculating by the calculator function the battery charge cost based on 
 	Independent claim 9 recites:  entry of user generated input comprising a unit cost of fuel for fueling the vehicle and a unit cost of electricity for charging a battery of the vehicle and a predetermined starting point related the vehicle operation; calculate a total operational cost based on a distance traveled by the vehicle and input from the user of a respective unit cost of fuel and electricity, the total operational cost comprising a fuel cost based on a distance per unit volume of fuel consumed and a battery charge cost for operation of the vehicle from the predetermined starting point, the distance traveled per unit volume of fuel consumed currently achieved by the vehicle over a current distance traveled by the vehicle from the predetermined starting point; and display the total operational cost of the vehicle from the predetermined starting point and the current distance traveled per unit volume of fuel consumed currently achieved by the vehicle from the predetermined starting point, the total operational cost comprising the travel cost based the cost of fuel divided by the current distance traveled per unit volume of fuel consumed and the battery charge cost at a beginning of a trip and which has accrued during the trip over the current distance traveled from the predetermined starting point, the battery charge cost determined from connecting the vehicle to a plug-in charging source and calculating the battery charge cost, the calculating of the battery charge cost based on input from the user to the calculator function of an electricity unit cost and input to the calculator function of a total quantity of electric power consumed from the plug-in charging source.
Independent claim 17 recites:  entering by a user a fuel cost and a cost of electricity including at a beginning of a trip and a predetermined starting point, the predetermined starting point, the fuel cost, and the cost of electricity used to determine a distance traveled by the vehicle and the total operational cost for operating the vehicle over the distance traveled; and calculating and displaying the total operational cost of the vehicle, the total operational cost based on the fuel cost for operation of the vehicle, the cost of electricity, and a distance traveled per unit volume of fuel consumed currently achieved by the vehicle, the total operational cost based on a distance traveled by the vehicle from said predetermined starting point; and displaying a cost of fuel divided by the distance traveled per unit volume of fuel consumed currently achieved by the vehicle and a cumulative battery charging cost for charging a vehicle battery at a beginning of a trip and over the distance travelled, the cumulative battery charging cost determined from charging the vehicle at a plug-in charging source and calculating the battery charge cost, the calculating of the battery charge cost based on input from the user of an electricity unit cost and input to the calculator function of a total quantity of electric power consumed by the plug-in charging source.
Independent claim 21 recites:  receive user generated input of vehicle operational parameters and display of a total operational cost of a vehicle, said vehicle operational parameters including a fuel cost, an electricity cost for charging a battery, and a predetermined starting point related to said total operational cost; calculate and display a total operational cost of the vehicle based on the vehicle operational parameters; calculating and displaying individually and the sum of a cost of fuel divided by the distance traveled per unit volume of fuel consumed currently achieved by the vehicle and the battery charge cost at a beginning of a trip and accumulated over the current distance traveled, the current distance traveled comprising travel by the vehicle from the predetermined starting point, the battery charge cost determined from a time the vehicle is connected to a plug-in charging source and calculating the battery charge cost, the calculating of the battery charge cost based on the user generated input of an electricity unit cost and input of a total quantity of electric power consumed by the plug-in charging source.
As per independent claim 1, claim 1 as a whole recite a method of organizing human activity.  The limitations of receive user generated input of related to a cost of fuel and a cost of electricity for operation of a vehicle and a predetermined starting point of said operation; and  display the total operational cost of the vehicle, the total operational cost and comprising the travel cost as based the cost of fuel divided by the distance traveled per unit volume of fuel consumed and the battery charge cost over the distance, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation by managing personal behavior or relationships or interactions between people as a whole but for the recitation of generic computer components. That is, other than reciting “a user interface” and “display” respectively, nothing in the claim element precludes the step from practically being performed by a human. For example, but for the “user interface” and “display” language, respectively, ”receive” and “display” in the context of this claim encompasses the user manually receiving input and displaying calculated costs. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by human interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Further, the limitation of calculate a total operational cost of the vehicle based at least partially on said cost of said fuel consumed and the cost of electricity for operation of the vehicle over a distance traveled from the predetermined starting point, said calculation including calculating a travel cost based on a distance traveled per unit volume of fuel consumed and a battery charge cost over the distance traveled from the predetermined starting point, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “the central processing unit having a calculator” 

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the claim recites a “hybrid (HEV) vehicle operational cost display system,” “memory,” “instructions,” “at least one central processing unit,” “a user interface,” and “a display” - using a user interface to perform the receiving steps, the central processing unit to perform the calculating step, and the display to perform the displaying step.  The “at least one central processing unit, user interface, and display in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receive user generated input; calculate a total operational cost of the vehicle; and display the total operational cost of the vehicle) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the receive/entry, calculate, and display steps amounts to no more than mere 
 	Independent claims 9, 17, and 21 as a whole recite a method of organizing human activity.  The “entry of user generated input :“ “calculate a cost based on a distance per unit volume cost of fuel consumed and a battery charge cost for operation of the vehicle;” and “display a total operational cost of the vehicle” of independent claim 9; and “entering by a user a fuel cost and a cost of electricity for operation of a hybrid (HEV) vehicle;” “calculating and displaying the total operational cost of the vehicle based on the fuel cost for operation of the vehicle, the cost of electricity, and a distance traveled per unit volume of fuel consumed currently achieved by the vehicle;” and “displaying a cost of fuel divided by the distance travel” of independent claim 17; and “receive user generated input;” “ calculate and display a total operational cost of the vehicle;” and calculating and displaying individually and the sum of a cost of fuel divided by the distance traveled per unit volume of fuel consumed currently” of independent claim 21 is a method of managing interactions between people/mental processes. The mere recitation of a generic computer (e.g. a “hybrid (HEV) vehicle operational cost display system,” “memory,” “instructions,” “at least one central processing unit,” and “a human machine  interface,” and “a display” of independent claim 9; “vehicle operational cost display”  and “ a computer system” of independent claim 17; and a “hybrid (HEV) vehicle operational cost display system,” “memory,” “instructions,” “at least one central processing unit,” and “a human machine interface” of independent claim 21 - using a user interface/human machine interface to perform the receive/entry/entering steps, the central processing unit to perform the calculate/calculating/calculating step, and the display/display/displaying to perform the displaying step”) does not take the claim out of the methods of organizing human activity grouping/mental process. Thus, the claims recite an abstract idea.

Step 2A Prong 2
The judicial exception is not integrated into a practical application because the
claims as a whole merely describes how to generally “apply” the concept of receive/entry/entering; calculate/calculating/calculating; and display/display/displaying in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea. Simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea.

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the receive/entry, calculate, and display steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
As per dependent claims 2-3, 10-11, and 18-20, the limitations merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to claims 1 and 9, respectively, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
 	As per dependent claims 4 and 12, the limitation “receive input the cost of electricity…” “and “calculate the total operational cost…” are further directed to a method of organizing human activity, as described in claims 1 and 9, respectively. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
 	As per dependent claims 5 and 13, the limitations “display the battery charge cost…” are further directed to a method of organizing human activity, as described in claims 1 and 9 respectively. For the reasons described above with respect to claims 1 and 9, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
 	As per dependent claims 6 and 14, the limitations “receive said user generated input…” and “calculate the total operational cost…” are further directed to a method of organizing human activity, as described in claims 1 and 9, respectively. For the reasons described above with respect to claims 1 and 9, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
 	As per dependent claims 7 and 15, the limitations “calculate the total operational cost…” are further directed to a mental process, as described in claims 1 and 9 respectively. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
 	As per dependent claims 8 and 16, the limitations “display the cost of fuel divided by the distance traveled…” is further directed to a method of organizing human activity, as described in claims 1 and 9, respectively. For the reasons described above with respect to claims 1 and 9, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

Conclusion

Prior Art Discussion
1)  Moretti et al. (US PG Pub. 2013/0218724 A1), discloses vehicle ownership impact evaluation where a prospective buyer provides information about his/her typical commute or anticipated usage, as well as a vehicle of interest, and the impact evaluation services gathers 
2)  Uchida (US Patent No. 8,164,301), discloses a charging control apparatus for electrically powered vehicle, electrically powered vehicle, method for charging control for electrically powered vehicle, and computer-readable recorded medium having program recorded thereon for computer to execute the charging control where the apparatus predicts an energy cost for the next travel. 
3)  Satake et al. (US Patent No. 8,928,474), discloses a charge display unit that displays a battery charge rate and a running cost display part displays a running cost calculated based on consumed electric power of the battery. 
4)  Hanley et al. (US PG Pub.  2012/0173061), discloses systems and methods for hybrid vehicle fuel price point comparisons by calculating a price index for each fuel vendor and the utility.

However, the prior art does not fairly disclose or teach the battery charging cost, specifically: 
the central processing unit interfacing with the user interface, the central processing unit having a calculator function configured to calculate a total operational cost of the vehicle, the total operational cost being a total operational cost which has accrued over a distance traveled from the predetermined starting point, the total operational comprising a cost based on said cost of said fuel consumed and a battery charge cost for operation of the vehicle over the distance traveled from the predetermined starting point, said calculation including calculating a travel cost based on the distance traveled per unit volume of fuel consumed and a battery charge cost over the distance traveled from the predetermined starting point; and
a display interfacing with the central processing unit, the display configured to display the total operational cost of the vehicle, the total operational cost comprising the travel 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1)  Maeno (US Patent No. 9,561,733), discloses on-vehicle travel distance output apparatus. 
2) Tanaka (US PG Pub. 2011/0000729), discloses the vehicle and system for charging the same by calculating accumulated drive cost for a predetermined distance.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]



/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                   
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628